      Case: 1:21-cv-00538-MRB Doc #: 1 Filed: 08/20/21 Page: 1 of 6 PAGEID #: 1




                          THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                 CINCINNATI DIVISION


KARA MCCORMICK                                 :
48 Evergreen Court                             :
Cincinnati, OH 45215                           :      Case No.: 1:21-cv-538
                                               :
        Plaintiff,                             :      Judge
                                               :
v.                                             :
                                               :      COMPLAINT
CBX ENTERPRISES, INC.,                         :
d/b/a EXPRESS EMPLOYMENT                       :
PROFESSIONALS                                  :
4760 Cornell Road                              :      Jury Demand Endorsed Hereon
Sharonville, OH 45241                          :
                                               :
        Defendant.                             :
                                           COMPLAINT

        NOW COMES Plaintiff Kara McCormick (“Plaintiff”) and proffers this Complaint for

damages against Defendant CBX Enterprises, Inc., d/b/a Express Employment Professionals

(“Defendant”).

                                          THE PARTIES

1. Plaintiff is a natural person residing in Ohio.

2. Defendant is a company doing business in the Southern District of Ohio.

3. At all times relevant herein, Plaintiff was an “employee” as that term is defined under the

     applicable federal and state law, including but not necessarily limited to 42 U.S.C. § 2000e and

     O.R.C. § 4112.01.
     Case: 1:21-cv-00538-MRB Doc #: 1 Filed: 08/20/21 Page: 2 of 6 PAGEID #: 2




4. At all times relevant herein, Defendant was an “employer” as that term is defined under the

   applicable federal and state law, including but not necessarily limited to 42 U.S.C. § 2000e and

   O.R.C. § 4112.01.

                                JURISDICTION AND VENUE

5. This action is brought pursuant to 42 U.S.C. § 2000e(k) and O.R.C. § 4112.01 et seq.

6. Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331, which provides for original

   jurisdiction of Plaintiff’s claims arising under the law of the United States.

7. This Court has jurisdiction over Plaintiff’s claims under the statutory law of Ohio pursuant to

   supplemental jurisdiction codified at 28 U.S.C. § 1367.

8. This Court has jurisdiction over Plaintiff’s claims under Title VII pursuant to 42 U.S.C. §

   2000e-5 as Plaintiff has exhausted all administrative remedies and received the Right to Sue

   Letter.

9. Venue is proper pursuant to 28 U.S.C. § 1391 because Plaintiff entered into an employment

   relationship with Defendant in the Southern District of Ohio and performed her job duties

   there, and Defendant is doing substantial business in the Southern District of Ohio.

                                  FACTUAL BACKGROUND

10. Plaintiff began working for Defendant on or about July 27, 2019. Plaintiff was hired as a

   recruiting specialist. Plaintiff performed in her position well.

11. During Plaintiff’s interview process, she made Defendant aware of her pregnancy. Plaintiff

   told Chuck Harris and Betsy Harris, Defendant’s owners, about her intentions to take maternity

   leave.

12. Plaintiff worked until on or about October 19, 2019. At that time, she left for her six-week

   maternity leave.



                                                 2
     Case: 1:21-cv-00538-MRB Doc #: 1 Filed: 08/20/21 Page: 3 of 6 PAGEID #: 3




13. To Plaintiff’s knowledge, Defendant hired Jordan (l/n/u), a non-pregnant person, on or about

    October 19, 2019. Jordan continued working for Defendant through mid-February 2020.

14. Plaintiff was not eligible for maternity leave under the Family and Medical Leave Act

    (“FMLA”), however, Defendant’s policies pursuant to its employee handbook allow for

    personal leave.

15. Per Defendant’s personal leave policy, Plaintiff was to call Defendant after approximately six

    weeks into her leave to discuss her return to work.

16. Plaintiff contacted Ms. Harris on or about November 22, 2019, prior to Thanksgiving, to

    discuss the date in which she would return to work. Ms. Harris told Plaintiff Defendant would

    contact her for a meeting following the holiday.

17. After Thanksgiving, Plaintiff contacted Defendant several times regarding the meeting Ms.

    Harris mentioned, but Defendant did not respond to Plaintiff.

18. Plaintiff was expected to return to work on or about December 9, 2019.

19. Prior to Plaintiff’s return to work date, Ms. Harris informed Plaintiff that there was not enough

    work to continue employing Plaintiff.

20. Defendant hired Jordan (l/n/u), a non-pregnant person, as Plaintiff’s replacement while she

    was on maternity leave.

                                           COUNT I
                        Pregnancy Discrimination – 42 U.S.C. § 2000e(k)

21. Plaintiff reasserts and reincorporates all allegations in the paragraphs above as if fully rewritten

    herein.

22. Plaintiff is a female and, at the time of her employment with Defendant, was pregnant.

23. Plaintiff was qualified for her job and performed well in her position.




                                                   3
     Case: 1:21-cv-00538-MRB Doc #: 1 Filed: 08/20/21 Page: 4 of 6 PAGEID #: 4




24. Despite Plaintiff’s qualifications for her employment, Defendant did not return her to her

    original job or a similar position when her maternity leave ended.

25. Defendant terminated Plaintiff’s employment following her maternity leave due to lack of

    business. However, Defendant replaced Plaintiff’s position when she left for maternity leave

    with a nonpregnant person and continued to employ this person until February 2020.

26. Defendant discriminated against Plaintiff on the basis of pregnancy by not returning her to

    work following her maternity leave, and treated Plaintiff less favorably than similarly situated,

    nonpregnant employees.

27. Defendant, upon Plaintiff’s knowledge, has returned similarly situated, nonpregnant

    employees back their original job or a similar position upon taking leave.

28. Defendant did not provide any legitimate, nondiscriminatory, non-pretextual justification for

    the differences in treatment between Plaintiff and nonpregnant employees.

29. Defendant’s personal leave policy treated Plaintiff, as a pregnant woman, less favorable than

    it treated nonpregnant employees similar in their ability or inability to work.

                                           COUNT 2
                        Pregnancy Discrimination – O.R.C. § 4112.02 et seq.

30. Plaintiff reasserts and reincorporates all allegations in the paragraphs above as if fully rewritten

    herein.

31. Plaintiff is a female and, at the time of her employment with Defendant, was pregnant.

32. Plaintiff was qualified for her job and performed well in her position.

33. Despite Plaintiff’s qualifications for her employment, Defendant did not return her to her

    original job or a similar position when her maternity leave ended.




                                                   4
     Case: 1:21-cv-00538-MRB Doc #: 1 Filed: 08/20/21 Page: 5 of 6 PAGEID #: 5




34. Defendant terminated Plaintiff’s employment following her maternity leave due to lack of

   business. However, Defendant replaced Plaintiff’s position when she left for maternity leave

   with a nonpregnant person and continued to employ this person until February 2020.

35. Defendant discriminated against Plaintiff on the basis of pregnancy by not returning her to

   work following her maternity leave, and treated Plaintiff less favorably than similarly situated,

   nonpregnant employees.

36. Defendant, upon Plaintiff’s knowledge, has returned similarly situated, nonpregnant

   employees back their original job or a similar position upon taking leave.

37. Defendant did not provide any legitimate, nondiscriminatory, non-pretextual justification for

   the differences in treatment between Plaintiff and nonpregnant employees.

38. Defendant’s personal leave policy treated Plaintiff, as a pregnant woman, less favorable than

   it treated nonpregnant employees similar in their ability or inability to work.



WHEREFORE, Plaintiff demands:

       For all Counts, monetary damages including backpay and benefits, statutory liquidated

damages, expert witness fees and attorney’s fees and costs, front pay, compensatory damages in

an amount to be determined at trial, but in any event not less than $75,000.00, and any and all other

relief which the Court deems just and appropriate.




                                                 5
     Case: 1:21-cv-00538-MRB Doc #: 1 Filed: 08/20/21 Page: 6 of 6 PAGEID #: 6




                                                           Respectfully submitted,

                                                           /s/ Bradley L. Gibson
                                                           Bradley L. Gibson (0085196)
                                                           GIBSON LAW, LLC
                                                           9200 Montgomery Road, Suite 11A
                                                           Cincinnati, OH 45242
                                                           brad@gibsonemploymentlaw.com
                                                           Ph: (513) 834-8254

                                                           Counsel for Plaintiff




                                       JURY DEMAND

        Plaintiff demands a jury trial by the maximum persons permitted by law on all issues
herein triable to a jury.


                                                           /s/ Bradley L. Gibson
                                                           Bradley L. Gibson (0085196)




                                               6
